DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-7, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahata et al. [US 2012/0318561 A1].

Regarding claims 4 and 17, Takahata et al. discloses a pattern forming method (Figs. 1 and 4), comprising: 
forming a first resist pattern on a first region of a substrate and a first opening pattern on a second region of the substrate, the second region being adjacent to the first region and inside the first region (as shown in Figs. 4-13); and 
after forming the first resist pattern, forming a second resist pattern by dispensing a resist onto the second region of the substrate and filling the first opening pattern (as shown in Figs. 4-13), 
wherein the top surface of the first resist pattern and the top surface of the second resist pattern are both at a first height (as shown in Figs. 4-13).

Regarding claim 5, Takahata et al. discloses further comprising: forming a third resist pattern onto the second region of the substrate after forming the second resist pattern (as shown in Figs. 4-13).

Regarding claim 6, Takahata et al. discloses wherein the third resist pattern is formed by imprint lithography (as shown in Figs. 4-13, see also paragraph [0039]).

Regarding claim 7, Takahata et al. discloses wherein the first resist pattern and the first opening pattern is formed by imprint lithography (as shown in Figs. 4-13, see also paragraph [0039]).

Regarding claims 11 and 12, Takahata et al. discloses wherein forming the second resist pattern comprises: curing the resist by exposing the resist to an ultraviolet light, wherein the resist is further exposed to a vacuum ultraviolet light after the ultraviolet light (paragraph [0050]).

Regarding claims 13 and 19, Takahata et al. discloses wherein forming the first resist pattern comprises: dispensing a first resist onto the first region of the substrate; contacting an imprint template to the first resist; exposing the first resist to an ultraviolet light; and exposing the first resist to a vacuum ultraviolet light after separating the imprint template (as shown in Figs. 4-13, see also paragraph [0050]).

Regarding claims 14 and 18, Takahata et al. discloses wherein forming the second resist pattern comprises: curing the resist by exposing the resist to a vacuum ultraviolet light; and exposing the resist to an ultraviolet light after curing the resist with the vacuum ultraviolet light (as shown in Figs. 4-13, see also paragraph [0039]).

Regarding claim 16, Takahata et al. discloses further comprising: forming a third resist pattern onto the second region of the substrate after forming the second resist pattern, wherein a top surface of the third resist pattern is higher than a top surface of the first resist pattern and the second resist pattern (as shown in Figs. 4-13).

Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts [US 6,936,194 B2].

Regarding claim 20, Watts discloses an imprint template (Figs. 1 and 4 item 14), comprising: 
a plurality of first protrusion portions on a first surface and including a first step portion in a first region and a second step portion in a second region, the first step portion and the second step portion each having a top surface at a first height and a stair-stepped side surface (as shown in Figs. 1 and 4-6); 
a second protrusion portion having a top surface at the first height and being provided on the first surface (as shown in Figs. 1 and 4-6); and 
a cavity portion (18) on the first surface, the cavity portion being between the second protrusion portion and the first step portion of one of the plurality of first protrusion portions (as shown in Figs. 1 and 4-6).

Regarding claim 21, Watts discloses wherein the cavity portion comprises a first cavity portion and a second cavity portion separated from each other by a portion of the first surface, the first and second cavity portions each being between the second protrusion portion and the first step portion of the one of the plurality of first protrusion portions (as shown in Figs. 1 and 4-6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. in view of Watts.

Regarding claims 8-10, 15 and 22, Takahata et al. discloses the pattern forming method, as applied above.

Takahata et al. does not teach wherein the first resist pattern includes a first pattern portion having a stair shape pattern, wherein an upper end of the stair shape pattern is directly adjacent to the second region, wherein the first resist pattern includes a first pattern portion having a stair shape pattern and forms an annular shaped area, and the second resist pattern and the third resist pattern is formed inside the annular shaped area, wherein the first resist pattern includes: a first pattern portion having a stair shape pattern, and a second pattern portion having a different pattern from the first pattern portion; and the first pattern portion is formed between the second pattern portion and the second resist pattern.
However, Watts discloses an imprint lithographic template having a stepped-recess formed therein, wherein the first resist pattern includes a first pattern portion having a stair shape pattern, wherein an upper end of the stair shape pattern is directly adjacent to the second region, wherein the first resist pattern includes a first pattern portion having a stair shape pattern and forms an annular shaped area, and the second resist pattern and the third resist pattern is formed inside the annular shaped area, wherein the first resist pattern includes: a first pattern portion having a stair shape pattern, and a second pattern portion having a different pattern from the first pattern portion; and the first pattern portion is formed between the second pattern portion and the second resist pattern (as shown in Figs. 1 and 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art to provide an imprint lithographic template having a stepped-recess formed therein, as taught by Watts in the method of Takahata et al. because such a modification provides a suitable alternative design of an imprint template that is functional for use in imprint lithographic processes to form optical components (Col. 1 lines 5-10 of Watts).

Response to Arguments

Applicant’s arguments with respect to claims 4-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882